Name: Commission Regulation (EEC) No 1614/87 of 9 June 1987 on the supply of various consignments of cereals to Somalia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/ 1311 . 6 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1614/87 of 9 June 1987 on the supply of various consignments of cereals to Somalia as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 9 July 1985 on the supply of food aid to Somalia the Commission allocated to the latter country 1 8 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 3) OJ No L 139, 24. 5 . 1986, p. 29 . ( «) OJ No L 192, 26 . 7. 1980, p . 11 . 0 OJ No L 371 , 31 . 12. 1985, p . 1 . No L 150/ 14 Official Journal of the European Communities 11 . 6 . 87 ANNEX I 1 . Programme : 1985  Operation No 136/87 (') 2. Recipient : Somalia 3 . Place or country of destination : Somalia 4. Product to be mobilized : durum wheat 5 . Total quantity : 3 000 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Azienda di Stato per gli interventi sui mercati agricoli (AIMA), via Palestra 81 , I-Roma (telex : 613003). 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and correspond at least to the conditions laid down in Regulation (EEC) No = 1569/77 (OJ ' No L 174, 14. 7 . 1977, p. 15), as last amended by Regulation (EEC) No 1912/82 (OJ No L 208 , 16 . 7. 1982, p. 50). The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7. 1977, p. 18) are excluded 10 . Packaging :  new woven-polypropylene bags for food use, weighing not less than 120 g, which have been specially treated against the effects of ultraviolet light  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'ACTION No 136/87 / DURUM WHEAT / GIFT OF THE EUROPEAN COMMUNITY TO THE PEOPLE OF SOMALIA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : 3 000 tonnes  Mogadishu 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 21 July 1987 16 . Shipment period : 1 to 30 September 1987 17. Security : 10 ECU per tonne Notes : 1 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate, place and other circumstances concerning shipment. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : 'Commis ­ sion Delegation in Somalia,Via Makka A1 Mukarram n ° Z-A6/17, PO Box 943, Mogadishu (Tel . 811 18 / 211 18 / 210 49 ; Telex 628 FED MOG SM  MOGADISCIO)'. 4. At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 5 . Representative of the recipient : Mogadishu : Mr Abbi Aden, NUR, Director  Food Aid Department, Ministry of Interior, PO Box- 1472 Mogadishu, Somali Democratic Republic . (') The operation number is to be quoted in all correspondence. 11 . 6 . 87 Official Journal of the European Communities No L 150/ 15 ANNEX II 1 . Programme : 1985  Operation No 135/87 (') 2. Recipient : Somalia 3 . Place or country of destination : Somalia 4. Product to be mobilized : common wheat flour 5 . Total quantity : 10 950 tonnes (15 000 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (Telex 200 490 F) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following charac ­ teristics :  moisture : 1 4 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC No 116)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new jute sacks of 370 grams, lined with woven polypropylene sacks of 1 10 grams. The top edge of the sacks will be sewn together  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'ACTION No 135/87 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO THE PEOPLE OF SOMALIA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Mogadishu 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 21 July 1987 16. Shipment period : 1 to 30 September 1987 1 7. Security : 1 5 ECU per tonne Notes : 1 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate, place and other circumstances concerning shipment. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (') The operation number is to be quoted in all correspondence. No L 150/ 16 Official Journal of the European Communities 11 . 6 . 87 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commis ­ sion Delegation in Somalia,Via Makka A1 Mukarram n ° Z-A6/ 17, PO Box 943, Mogadishu (Tel . 811 18 / 211 18 / 210 49 ; Telex 628 FED MOG SM  MOGADISCIO)'. 4. At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 5. Representative of the recipient : Mogadishu : Mr Abdi Aden NUR, Director  Food Aid Department, Ministry of Interior, PO Box 1472, Mogadishu, Somali Democratic Republic .